Citation Nr: 0819516	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for Haglund's 
deformity, left calcaneous, with calcific tendonitis, left 
Achilles tendon, status post osteotomy and exostectomy (left 
foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran had active military service from February 1990 to 
February 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The disability at issue was formerly referred to as a left 
foot bone spur; however, in an April 2000 rating decision, 
the RO determined that the use of more specific terminology 
would help avoid confusion as to what left foot conditions of 
had been service connected.

Also, in an October 1997 decision, the RO granted a temporary 
100 percent rating for the veteran's left foot disability 
retroactively effective from August 1, 1997 to September 30, 
1997, for a period of convalescence following a left 
calcaneal osteotomy.  The prior 10 percent rating resumed as 
of October 1, 1997.  In addition, in a February 2002 
decision, the RO granted another temporary 100 percent rating 
for the veteran's left foot disability retroactively 
effective from July 24, 2003 to October 31, 2003, for another 
period of convalescence following additional surgery on her 
left ankle.  See 38 C.F.R. § 4.30 (2007) ("paragraph 30").  
And just like before, the prior 10 percent rating resumed as 
of November 1, 2003.  But in July 2004, the RO increased this 
rating to 20 percent retroactively effective from May 12, 
2003 - the date of receipt of her claim for a higher rating.  
She has since continued to appeal for an even higher rating.  
See AB. v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In July 2006, the Board remanded this case for additional 
development, including providing the veteran additional 
notice to comply with the Veterans Claims Assistance Act 
(VCAA) and having her undergo a VA compensation examination 
to assess the severity of her left foot disability.




FINDINGS OF FACT

The results of the October 2006 VA compensation examination, 
on remand, indicate the veteran's left foot disability is 
manifested by X-ray evidence of left ankle arthrosis of the 
talocalcaneal joint and a left foot plantar calcaneal spur.  
Her left ankle exhibits painful, stilted movement with active 
and passive motion.  Her left foot and ankle also show 
evidence of pain, tenderness, abnormal weight bearing, and an 
antalgic gait.  The October 2006 VA examiner characterized 
the veteran's left foot disability as "moderately severe due 
to [her] symptomatology and decreased range of motion."  In 
this regard, she has no movement of her left ankle or foot 
against resistance.  There also are current objective 
clinical indications of weakness, lack of endurance, and 
premature fatigue after repetitive use of her left foot and 
ankle, aside from the painful motion and decreased range of 
motion mentioned.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, as of October 
31, 2006, the date of her VA compensation examination, the 
criteria are met for a higher 30 percent rating for the 
veteran's left foot disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Following the Board's July 2006 remand, VA has complied with 
the duty-to-notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) dated in February 
2001, May 2003, and August 2006 (1) informed the veteran of 
the information and evidence not of record that was necessary 
to substantiate her claim; (2) informed her of the 
information and evidence that VA would obtain and assist her 
in obtaining; (3) informed her of the information and 
evidence she was expected to provide; and (4) requested that 
she provide any evidence in her possession pertaining to her 
claim, or something to the effect that she should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in August 2006, on remand, discussing the 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the August 
2007 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the AMC's August 
2006 notice letter, along with the SOC issued in April 2003 
and the SSOC issued in August 2007, comply with the Court's 
holding in Vazquez-Flores.  The SOC and SSOC informed the 
veteran of the applicable rating criteria.  And the August 
2006 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected Haglund's 
deformity, left calcaneus, with calcific 
tendonitis, left Achilles tendon, status post 
osteotomy and exostectomy has increased in 
severity.  This evidence may be a statement from 
you doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-
rays, and the dates of 


examinations and tests.  You may also submit 
statements from other individuals who are able to 
describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Moreover, in a May 2008 statement, the veteran's 
representative cited evidence allegedly supporting the claim 
for a higher evaluation under the relevant rating criteria.   
Hence, the representative's statements concerning the 
worsening condition show an awareness (actual knowledge) of 
what is necessary to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board also 
notes that the veteran discussed how the worsening of her 
service-connected disability affected her daily activities 
and job during two of her VA examinations in March 2004 and 
October 2006.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and her representative 
identified.  In addition, as mentioned, VA furnished the 
veteran compensation examinations to determine the severity 
of her left foot disability.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

II.  Whether the Veteran is Entitled to a Rating Higher than 
20 Percent for her Left Foot Disability

Historically, the RO granted service connection for this 
disability in a September 1994 rating decision and initially 
assigned a noncompensable (i.e., 0 percent) rating under DC 
5284 for a bone spur of the left foot, retroactively 
effective from February 11, 1994.  In October 1996, the RO 
increased the rating for the bone spur of the left foot to 10 
percent retroactively effective from July 7, 1996.  And, as 
mentioned, in an October 1997 decision, the RO granted a 
temporary 100 percent rating for the left foot bone spur 
retroactively effective from August 1, 1997 to September 30, 
1997.  As of October 1, 1997, the prior 10 percent rating 
resumed.  In a more recent April 2000 decision, the RO 
revised the terminology used to designate this disability 
from "left foot bone spur" to "Haglund's deformity, left 
calcaneus, with calcific tendonitis, left Achilles tendon, 
status post osteotomy and exostectomy" and assigned a 10 
percent rating under DC 5024.  And, as mentioned, the even 
more recent February 2004 RO decision granted another 
temporary 100 percent rating for this disability - 
retroactively effective from September 17, 2001 to October 
31, 2001, based on surgical treatment requiring 
convalescence.  See 38 C.F.R. § 4.30 ("paragraph 30").  As 
of November 1, 2001, the prior 10 percent rating again 
resumed.  In July 2004, however, the RO increased this rating 
to 20 percent under DC 5284 for other foot injuries, 
retroactively effective from May 12, 2003 - the date of 
receipt of the claim for an increased rating.  The veteran 
has since continued to appeal, requesting an even higher 
rating for her left foot disability.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).



Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
But another recent Court decision held that, in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The RO already assigned what is tantamount to a "staged" 
rating by temporarily increasing the rating to 100 percent 
under 38 C.F.R. § 4.30.  However, the Board will also 
consider whether there are other occasions during the 
relevant time period at issue - i.e., since one year prior 
to the current claim, when the rating should increase.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Normal range of motion in the ankle is from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

VA assigns an extraschedular evaluation if the case presents 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The RO rated the veteran's disability under 38 C.F.R. 
§ 4.71a, DC 5284, for other foot injuries.  Under this DC, VA 
assigns a 10 percent evaluation where the resulting 
disability is moderate, a 20 percent evaluation for 
moderately severe and 30 percent for a severe disability.  38 
C.F.R. § 4.71a, DC 5284.  The note indicates that with actual 
loss of use of the foot, VA will assign a 40 percent rating 
under DC 5284.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Analysis

VA furnished the veteran a compensation examination in 
October 2006, on remand, to determine the current severity of 
her left foot disability.  The examiner reviewed the case 
file and noted the veteran's history of left foot problems 
and her multiple surgeries both during and after service.  
When examined, the veteran reported pain in her left foot 
with ambulation and constant ache with rainy and cold 
weather.  She also noted that her foot/ankle stays cold most 
of the time.  She reported symptoms of heat, swelling, 
stiffness, weakness, lack of endurance and increased 
discomfort with walking and standing.  Range of motion 
testing of her left foot exhibited 10 degrees of flexion with 
pain at 10 degrees, and 15 degrees of dorsiflexion with pain 
at 15 degrees.  She also was unable to invert or evert her 
left foot.  The examiner noted there was objective evidence 
of painful motion, tenderness and an abnormal gait.  Indeed, 
the bones in the veteran's left ankle/foot did not move in a 
fluid fashion (very stilted) with resistance noted at any 
motion.  Range of motion testing of her left ankle exhibited 
10 degrees of dorsiflexion with pain at 0 degrees, 30 degrees 
of plantar flexion with pain at 10 degrees, 10 degrees of 
inversion with pain at 0 degrees and 10 degrees of eversion 
with pain at 0 degrees.  The examiner commented that the 
veteran had stilted movement of the left ankle with active 
and passive motion.  She had no movement of her left 
ankle/foot against resistance.  X-rays of her left ankle 
revealed previous surgery and evidence of arthrosis of the 
talocalcaneal joint with no acute fracture or dislocation.  
X-rays of her left foot revealed post-surgical change in the 
posterior aspect of the calcaneus associated with a plantar 
calcaneal spur.

With respect to her occupation, the veteran reported that she 
is not employed currently and has not worked for less than a 
year due to her left foot disability.  She said this 
disability causes significant effects on her occupation 
including decreased mobility, pain and problems lifting and 
carrying.  In terms of her activities, she said this 
disability causes no effects on bathing, feeding, toileting, 
grooming and driving, mild effects on chores, shopping, 
recreation and traveling, moderate effects on exercise and 
severe effects on sports.

The examiner diagnosed Haglund's deformity, left calcaneous, 
with calcific tendonitis, left Achilles tendon, status post 
osteotomy and exostectomy.  The examiner indicated the 
veteran's left foot disability is "moderately severe" 
due to her symptomatology and decreased range of motion.  
With respect to the DeLuca criteria, the examiner noted there 
was functional loss due to painful motion, increased 
fatigability, weakness, decreased motion and lack of 
endurance after repetitive testing of the left ankle/foot.  
The examiner, however, acknowledged the veteran had no 
movement of her left ankle/foot against resistance.

Resolving all reasonable doubt in her favor, the results of 
that October 2006 VA compensation examination indicate the 
veteran has severe, as opposed to moderately severe, overall 
impairment in her left foot and ankle.  The VA examiner's 
characterization of the disability as moderately severe, 
versus severe, is not altogether dispositive of the rating 
that should be assigned.  Rather, as mentioned, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.  
And as even the VA examiner acknowledged, the veteran had 
only half of normal dorsiflexion of her left ankle (to 10 
degrees versus the normal 20 degrees), and even less (0 
degrees) when considering the extent of her pain.  And by the 
same token, she only had 30 degrees of plantar flexion versus 
the normal 45 degrees, and even considerably less 
(only 10 degrees) when considering the extent of her pain.  
That is tantamount to severe, versus moderately severe, 
limitation of motion when considering the effect her pain has 
on her range of motion.  38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca, 8 Vet. App. at 206.  As such, the record 
warrants a higher 30 percent rating for her left foot 
disability under DC 5284.

However, the record does not show the veteran has actual loss 
of use of her left foot to warrant an even higher 40 percent 
rating.  Indeed, the October 2006 VA examiner specifically 
indicated that the left foot was the supportive foot in 
comparison to the right.  So the evidence does not provide 
the required indication of loss of use of the left foot or 
possible entitlement to special monthly compensation (SMC) 
under 38 C.F.R. § 4.63, which requires no effective function 
comparable to an amputation of the left foot.  The veteran 
has substantial limitation of motion in her left ankle and 
foot, for the reasons mentioned (particularly because of her 
pain), but she has not lost all measurable functional use of 
this extremity.

One final point worth reiterating, the veteran already has 
what amounts to be a "staged" rating under Hart because the 
RO temporarily increased the rating to 100 percent two times 
under 38 C.F.R. § 4.30, but resumed her 10 percent rating two 
months later in both cases.  And now, with the benefit of 
this decision, she has a higher 30 percent rating 
retroactively effective from October 31, 2006 - the date of 
her most recent VA compensation examination indicating she 
has a "severe" left foot disability when considering the 
effect of her pain on her range of motion, in addition to her 
increased fatigability, weakness, and lack of endurance with 
repetitive motion testing of her left foot/ankle.  There is 
no indication her rating should be staged further than this.

For these reasons and bases, the record supports assigning a 
higher 30 percent rating, but no greater, for the veteran's 
left foot disability (in particular, due to the functional 
loss in her left ankle/foot after repetitive testing).

Extraschedular Consideration

The veteran has not shown that her service-connected left 
foot disability has caused marked interference with her 
employment, meaning above and beyond that contemplated by her 
current schedular rating.  Although she reported during her 
October 2006 VA examination that she no longer worked as a 
case manager for a correctional facility, she indicated that 
she had quit that job, not that her employment had been 
involuntarily terminated or that she had to stop working 
solely or primarily as a result of her service-connected left 
foot disability.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that her disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  She has not been frequently 
hospitalized on account of this condition.  Instead, except 
for the two surgeries on her left foot, her evaluation and 
treatment has been primarily as an outpatient, not inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 30 percent rating is granted for the left foot 
disability, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




  Department of Veterans Affairs


